MEMORANDUM **
Omar Bruno-Nava appeals from the 51-month sentence imposed following his guilty-plea conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Bruno-Nava contends that his sentence is procedurally unreasonable because the district court placed undue weight on the benefits that he received under the fast-track program, and failed to consider *637whether the factors contained in 18 U.S.C. § 3553(a) justified a lesser sentence. He further contends that the district court failed to provide sufficient reasoning in imposing his sentence.
The record reflects, however, that in imposing a sentence at the bottom of the applicable Guidelines range, the district court conducted a thorough and careful sentencing analysis, in which it considered the § 3553(a) factors without giving undue weight to any factor. In addition, the court stated the reasons for the sentence imposed in enough detail to demonstrate that it had “considered the parties’ arguments and ha[d] a reasoned basis for exercising [its] own legal decisionmaking authority.” Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007); see also United States v. Carty, 520 F.3d 984, 995-96 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.